BERANEK, JOHN R., Associate Judge.
Defendant appeals from an order revoking his probation. At the revocation hearing defendant was charged with issuing a worthless check. Defendant pleaded not guilty. This hearing for violation of probation was a critical stage of the proceeding against defendant and he was, at the least, entitled to the representation of retained counsel. Gagnon v. Scarpelli, 411 U.S. 778, 93 S.Ct. 1756, 36 L.Ed.2d 656 (1973). Here defendant was effectively denied his right to counsel.
The finding of guilt on the violation of probation and the court’s adjudication of guilt and sentence are reversed and the matter is remanded for further proceedings consistent with this opinion.
WALDEN, C. J., and ALDERMAN, J., concur.